DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by DE102017106889 (“Bochert”).
Regarding claim 1, Bochert discloses (see figs. 2 and 4) a housing (body defining passages 46 and 52) having a passage (46 and/or 52); a partition wall (70) extending across said passage, at least one through-hole (through holes 60”a and 60”b; see fig. 4) residing in said partition wall; and a diaphragm (56”) situated on a downstream side (top side, relative to the orientation of fig. 4; see flow direction 62) of said partition wall, said at least one through-hole closed by said diaphragm, and said at least one through-hole openable by fluid-flow travel through said at least one through-hole and urging of movement of said diaphragm downstream of said partition wall by the fluid-flow travel (see upwardly flexed configuration illustrated in dotted lines in fig. 4).
Regarding claim 2, Bochert discloses said housing (body defining passages 46 and 52) has a stem portion (portion of conduit defining passage 52, which extends into conduit defining passage 46), said passage (46 and/or 52) spanning through said stem portion, said partition wall (70) extending across said passage at said stem portion (see fig. 2).
Regarding claim 3, Bochert discloses said partition wall (70) remains static when said diaphragm (56”) is urged to move downstream of said partition wall by the fluid-flow travel (plate 70 has sufficient rigidity and is fixed within conduit 52, so as to allow flexing of diaphragm 56” without movement of plate 70; see fig. 4).
Regarding claim 4, Bochert discloses said partition wall (70) is a rigid structure and said diaphragm (56”) is a flexible structure (plate 70 has sufficient rigidity and is fixed within conduit 52, so as to allow flexing of diaphragm 56” without movement of plate 70; see fig. 4).
Regarding claim 5, Bochert discloses said at least one through-hole is a plurality of through-holes (60”a and 60”b; see fig. 4) residing in said partition wall (70), said plurality of through-holes located in said partition wall at a radially-outboard region (radially outward from central hole 74) of said partition wall.
Regarding claim 6, Bochert discloses said partition wall (70) has an opening (74) residing therein and said diaphragm has an extension (58”), said diaphragm being anchored to said partition wall via an engagement (engagement between flange 68 of extension 66 and end surface 76 of opening 74) between said extension and said opening (74).
Regarding claim 7, Bochert discloses said opening (74) and said extension (58”) are located at respective central regions (see fig. 4) of said partition wall (70) and said diaphragm (56”).
Regarding claim 8, Bochert discloses said extension (58”) moves in said opening (74) in an axial direction (62) when said at least one through-hole (60”a and 60”b) is opened and when said diaphragm (56”) is urged to move downstream of said partition (70) wall by the fluid-flow travel (although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74).
Regarding claim 9, Bochert discloses said extension (58”) moves in said opening (74) in a second, opposite axial direction (downward direction, relative to the orientation of fig. 4) when said at least one through-hole (60”a and 60”b) is closed by said diaphragm (56”; although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along a direction opposite to flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74).
Regarding claim 10, Bochert discloses surface-to-surface abutment (see radially outer surface of diaphragm 56” abutting partition wall 70) between said diaphragm (56”) and said partition wall (70) closes said at least one through-hole (60”a and 60”b).
Regarding claim 11, Bochert discloses a clearance (clearance defined by a bottom surface of diaphragm 56” and upper surface of partition wall 70, relative to the orientation of fig. 4) resides between confronting surfaces of said diaphragm (56”) and said partition wall (70) when said at least one through-hole (60”a and 60”b) is opened by fluid-flow travel through said at least one through-hole and said diaphragm is urged to move downstream of said partition wall by the fluid-flow travel (although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74).
Regarding claim 12, Bochert discloses urging of movement of said diaphragm (56”) and ensuing opening of said at least one through-hole (60”a and 60”b) involves movement of said diaphragm away from said partition wall in a downstream direction (although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74) and bending movement (see flexed position of diaphragm 56” in fig. 4) of said diaphragm.
Regarding claim 13, Bochert discloses said diaphragm (56”) is anchored to said partition wall (70), the anchoring (flange 68 anchors shaft 66 via engagement with surface 76) involving an extension (58”) of one of said diaphragm and an opening (76) of the opposite of said partition wall (70).
Regarding claim 14, Bochert discloses said extension (58”) is movably received (although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74) in said opening (74).
Regarding claim 15, Bochert discloses said partition wall (70) and said diaphragm (56”) together constitute a check valve (50”) of the fluid line quick connector, said check valve lacking additional distinct components other than said partition wall and said diaphragm (see fig. 4).
Regarding claim 16, Bochert discloses a housing (body defining passages 46 and 52) having a passage (46 and/or 52); a partition wall (70) situated in said passage, said partition wall having at least one through-hole (60”a and 60”b) residing therein; a diaphragm (56”) situated on a downstream side (top side, relative to the orientation of fig. 4) of said partition wall; and an extension (58”) spanning from said diaphragm, and an opening (74) residing in said partition wall, receipt of said extension in said opening movably anchoring (abutment between flange 68 and surface 76 anchors diaphragm 56” to the partition wall 70) said diaphragm to said partition wall; wherein surface-to-surface abutment (see abutment between radially outer periphery of diaphragm 56” engaging the top surface of partition wall 70, relative to the orientation of fig. 4) between said partition wall and said diaphragm closes said at least one through-hole, and axial separation (see dotted line illustration in fig. 4) between said partition wall and said diaphragm via said extension (although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74) opens said at least one through-hole.
Regarding claim 17, Bochert discloses said extension (58”) has a stalk portion (66) and a flanged end portion (68), said stalk portion is received in said opening (74), and wherein, when said at least one through-hole (60”a and 60”b) is closed, a first clearance (see clearance between flange 68 and surface 76 in fig. 4) is established between confronting surfaces of said flanged end portion (68) and said partition wall (70), and wherein, when said at least one through-hole is open, a second clearance (clearance between bottom surface of diaphragm 56” and upper surface of partition wall 70, relative to the orientation of fig. 4) is established between confronting surfaces of said partition wall and said diaphragm.
Regarding claim 18, Bochert discloses when said at least one through-hole (60”a and 60”b) is open (see dotted line configuration illustrated in fig. 4), a clearance (circumferential clearance between radially outer periphery of diaphragm 56” and inner surface of wall defining passage 46) is established between a radially-outboard region (radially outer periphery) of said diaphragm (56”) and an inside surface (inside surface of housing defining outlet passage 46) of said passage, said clearance effected by bending movement of said diaphragm in response to fluid-flow travel through said at least one through-hole.
Regarding claim 19, Bochert discloses a housing (body defining passages 46 and 52) having a passage (46 and/or 52); a partition wall (70) extending across said passage, at least one through-hole (60”a and 60”b) residing in said partition wall, said partition wall being a rigid structure (plate 70 has sufficient rigidity and is fixed within conduit 52, so as to allow flexing of diaphragm 56” without movement of plate 70; see fig. 4); a diaphragm (56”) situated on a downstream side (top side, relative to the orientation of fig. 4) of said partition wall, said diaphragm being a flexible structure (diaphragm made from elastomer; see Bochert English translation paragraph [0056]); and an extension (58”) spanning from said diaphragm, and an opening (74) residing in said partition wall, receipt of said extension in said opening movably anchoring (abutment between flange 68 and surface 76 anchors diaphragm 56” to the partition wall 70) said diaphragm to said partition wall (although Bochert does not explicitly discuss the longitudinal movement of diaphragm 56” and extension 58” along flow direction 62, since shaft 66 of extension 58” is longer than a longitudinal length of opening 74, opening and closing of the valve 24” would entail longitudinal movement of both the diaphragm 56” and extension 58” by guiding relationship between extension 58” and opening 74), said extension having a stalk portion (66) and a flanged end portion (68); wherein, when said at least one through-hole is closed, a first clearance (see clearance between flange 68 and end surface 76 of opening 74 in fig. 4) is established between confronting surfaces of said flanged end portion and said partition wall, and wherein, when said at least one through-hole is open (when diaphragm 56” is flexed and urged upward, relative to the orientation of fig. 4), a second clearance (clearance between underside of diaphragm 56” and upper surface of partition wall 70, relative to the orientation of fig. 4) is established between confronting surfaces of said partition wall and said diaphragm, and a third clearance (circumferential clearance between radially outer periphery of diaphragm 56” and inner surface of wall defining passage 46) is established between said diaphragm and an inside surface (inside surface of housing defining outlet passage 46) of said passage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2009/0167018, US2011/0283451, US2014/0102561 and US2019/0281859 disclose a quick coupling having an umbrella valve disposed therein.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753